Citation Nr: 0624322	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  00-09 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than October 27, 
1994, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD.

3.  Entitlement to an initial compensable evaluation for 
impotence.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission and 
Cindy Smith, Esq.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.

The issues of entitlement to an effective date earlier than 
October 27, 1994 for the grant of service connection for 
PTSD, entitlement to an initial evaluation in excess of 50 
percent for PTSD, and entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU) are before the Board of 
Veterans' Appeals (Board) following a Board Remand in October 
2003.  These issues are originally on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas in March 1999 and October 2002.  
The issue of entitlement to an initial compensable evaluation 
for impotence is on appeal from an August 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In April 2006, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  Resolving doubt in favor of the veteran, the earliest 
date that a diagnosis of PTSD is shown in the record is 
October 27, 1993.

2.  During the entire appeal period, there has been a 
demonstrable inability to obtain or retain employment due to 
total occupational and social impairment as a result of the 
veteran's service connected PTSD.   

3.  The veteran's service-connected erectile dysfunction does 
not result in deformity of the penis.

4.  The veteran's claim for a TDIU award is now moot.


CONCLUSIONS OF LAW

1.  The veteran is entitled to an effective date of October 
27, 1993, for the grant of service connection for PTSD.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).

2.  The criteria for an initial evaluation of 100 percent for 
service-connected PTSD are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(1996 and 2005).

3.  The criteria for an initial compensable evaluation for 
service-connected impotence are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.115b, Diagnostic Code 
7522 (2005).

4.  With respect to the veteran's claim for TDIU, there is no 
remaining case or controversy over which the Board has 
jurisdiction, and that issue is dismissed as moot.  38 
U.S.C.A. § 5110 (West 2002). 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's October 2003 Remand, the Appeals 
Management Center (AMC) obtained the veteran's Social 
Security Administration records, ensured compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), and 
readjudicated the claims.  Based on the foregoing actions, 
the Board finds that there has been compliance with the 
Board's October 2003 Remand.  Stegall v. West, 11 Vet. App. 
268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

Letters dated in May 2002, February 2004, October 2004, and 
March 2006 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  The October 2004 letter 
told him to provide any relevant evidence in his possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Although these letters were not sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and 
additional supplemental statements of the case (SSOC) were 
provided to the veteran in January 2006.  

In addition, the March 2006 letter advised the veteran how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in June 2003, July 
2005, and August 2005, and a VA opinion was obtained in 
October 2005.  38 C.F.R. § 3.159(c)(4).

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Entitlement to an effective date earlier than October 
27, 1994 for the grant of service connection for PTSD

The veteran is claiming entitlement to an effective date 
prior to October 27, 1994 for an award of service connection 
for PTSD.  

Historically, the Board notes that the veteran filed his 
original application for service connection in October 1988 
for nerves and stress.  By rating decision dated in December 
1988, service connection for a nervous condition was denied.  
The veteran appealed, and the Board denied service connection 
for a psychiatric disability in February 1990.   The veteran 
did not appeal the February 1990 Board decision, and the 
decision became final.  

Subsequently, in June 1990, the RO received service 
department records.  

In a September 1990 rating decision, the RO reopened the 
veteran's claim, recharacterized as service connection for 
PTSD, but denied it on the merits.  The veteran did not 
appeal this decision.

In September 1991, the veteran requested his claim for PTSD 
be considered.  In a September 1991 rating decision, the RO 
reopened the claim, but again denied it on the merits.  The 
veteran appealed this decision; and in October 1995, the 
Board denied reopening the claim.  The veteran brought an 
appeal to the United States Court of Veterans Appeals (COVA) 
(now known as the United States Court of Appeals for Veterans 
Claims and hereafter referred to as the CAVC).  The CAVC in 
March 1997 vacated the October 1995 Board decision and 
remanded the case to the Board.  In January 1998, the Board 
reopened the veteran's claim and remanded it for further 
development.  In March 1999, the RO granted service 
connection effective October 27, 1994 and assigned the 
current 50 percent disability rating.

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection based on a reopened claim 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(r).

The September 1990 rating decision was final.  The veteran 
was notified of the RO's determination and of his appellate 
rights by a letter dated September 20, 1990.  No appeal was 
filed within one year of notification of the September 1990 
denial; therefore, the decision became final.  See 38 
U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1990).  

The RO received the veteran's request to reopen his claim for 
PTSD on September 3, 1991; therefore, this is the date of 
receipt of the claim upon which service connection for PTSD 
was ultimately granted.  The question remains when 
entitlement to service connection for PTSD arose.

Service connection for PTSD requires medical evidence of a 
PTSD diagnosis; a link between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred. 

The Board notes that effective March 7, 1997, VA regulations 
concerning the type of evidence required to establish service 
connection for PTSD were amended.  64 Fed. Reg. 32807 (June 
18, 1999) (codified at 38 C.F.R. 3.304(f)).  

The version of the regulation in effect before March 7, 1997 
provided that service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996).

Effective March 7, 1997, the regulation provided that service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(effective March 7, 1997).

Despite wording differences, both the pre-March 1997 and the 
post March 1997 versions of 38 C.F.R. § 3.304(f) require 
medical evidence of the existence of PTSD, an adequate in-
service stressor for PTSD, and a medical link establishing a 
nexus between the two.  With respect to current disability, 
the earlier version requires a clear diagnosis of the 
condition while the newer version requires that a diagnosis 
be made in accordance with 38 C.F.R. § 4.125(a), which 
specifies that the criteria found in the Diagnostic and 
Statistical Manual of Mental Disorders of the American 
Psychiatric Association, 4th Version (DSM-IV), be satisfied.

In this case, the date entitlement arose is October 27, 1993, 
the date the record indicates a diagnosis of PTSD.  Prior to 
that date, although there are a myriad of psychiatric 
diagnoses including "PTSD symptoms," there had not been an 
actual diagnosis of PTSD although the medical evidence 
indicates that the veteran suffered symptoms of PTSD related 
to combat since 1991.     

While the October 27, 1993, Progress Note is not quite clear 
in it's meaning, it does note a diagnosis of PTSD and 
indicates that the veteran reported no prescription since 
diagnosis and no severe symptoms secondary to PTSD now or for 
3 or 4 years.  The medical provider also indicated, 
"Disabled - due to PTSD."   The Board notes that while the 
October 27, 1993, diagnosis of PTSD is not based on an 
examination given at that time but on a previous 
determination of PTSD, there is enough medical evidence in 
the record as of October 27, 1993, to support a diagnosis of 
PTSD.  

Therefore, resolving all doubt in the veteran's favor, the 
Board finds that the diagnosis noted on October 27, 1993, 
should be the basis for the grant of service connection.  
This is the date entitlement is shown based on competent 
medical evidence indicating that this is the first time the 
veteran was diagnosed with PTSD and he did not have a 
diagnosis of PTSD prior thereto.  Therefore, a preponderance 
of the evidence is against an effective date prior to October 
27, 1993.        




III.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignments of 
disability evaluations following awards of service connection 
for PTSD and impotence.  As such, it is not the present level 
of disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

a.	Entitlement to an initial evaluation in excess of 
50 percent for PTSD

Based on the analysis of the evidence as outlined below, the 
Board finds that the evidence supports a rating of 100 
percent for the entire appeal period.

The veteran's service-connected post-traumatic stress 
disorder is evaluated under Diagnostic Code 9411.  Effective 
November 7, 1996, during the pendency of the 
Veteran's appeal, the regulations pertaining to the 
evaluation of psychiatric disorders were revised.  Where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent intent to the contrary.  However, the 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation should 
be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (April 10, 
2000).

The criteria in effect prior to November 7, 1996 provided 
that PTSD is to be rated 50 percent when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

A 70 percent rating is assigned when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  

A 100 percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
a demonstrable inability to obtain or retain employment.  38 
C.F.R. § 4.132, DC 9411 (1996).

Under the criteria which became effective on November 7, 
1996, the current 50 percent disability rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting; inability to establish and maintain effective 
relationships).  Id.

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.   Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

In addition, when evaluating a mental disorder, VA shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. VA shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of examination.  38 C.F.R. § 
4.126(a).

Under the criteria in effect prior to November 7, 1996, the 
findings of record indicate that during the entire appeal 
period, there has been a demonstrable inability to obtain or 
retain employment.   

Of record are numerous VA examinations as well as VA 
treatment records from years of treatment of various 
psychiatric disorders.  As the Board has determined that 
October 27, 1993 is the date of the first diagnosis of PTSD, 
the Board will focus it's adjudication of the veteran's claim 
for an increased evaluation from October 1993 until the 
present time.  Again, the Board notes that various diagnoses 
of the veteran's psychiatric condition; some of which include 
PTSD, and of some which do not.  

VA treatment records from 1993 through 1997 indicate that the 
veteran's PTSD was mostly manifested by depression, anxiety, 
panic attacks, sleep impairment, social isolation, 
flashbacks, nightmares, irritability, and hypervigilance.  In 
addition, the veteran demonstrated difficulty in adapting to 
stressful circumstances and an inability to establish and 
maintain effective relationships.  Further, the veteran 
experienced auditory hallucinations, first noted in 1994 and 
suicidal ideation, first noted in August 1995.  

The record indicates that the veteran had been experiencing 
severe depression as early as 1988.  A January 1996 medical 
report noted that depression had been an ongoing condition, 
and that due to the veteran's inability to concentrate on any 
task, he was unable to stay on a job for very long.  

Social Security Administration (SSA) records indicate that 
the veteran's disability began in August 1988, the primary 
diagnosis being schizoaffective disorder, depressed.  In 
February 2000, SSA reviewed the veteran's disability claim 
and found no significant medical improvement.  The diagnosis, 
however, was changed to PTSD, major depressive disorder with 
psychotic features.

In the April 1998 VA examination report, Dr. LV noted that 
the veteran was disheveled and appeared to be "a little bit 
depressed."  The examiner stated that he did not notice any 
psychotic conditions.  The major symptoms described by the 
veteran included nightmares resulting in sleep disturbance 
and panic attacks.  The examiner stated that he was unable to 
diagnose PTSD to such a degree that it would be clinically 
significant.  A May 1998 addendum noted a diagnosis of mild 
anxiety and dysthymic disorder and assigned a GAF of 70.

A diagnostic evaluation by Dr. PML in August 1998 noted 
hypervigilance, slight psychomotor agitation, flashbacks, and 
vague persecutory symptoms.  The veteran's mood was anxious, 
and his affect was flat.  Dr. SML noted that the veteran 
complained of poor appetite, sleep, significant irritability, 
and marked anhedonia with memory and concentration disruption 
as well as feelings of helplessness and hopelessness.  Dr. 
SML also noted that the veteran stated suicidal ideation in 
the past but no current suicidality.  A GAF of 40 to 50 was 
assigned.  

A September 1998 mental health assessment diagnosed the 
veteran with severe PTSD with social isolation and 
unemployment.  A GAF of 45 was assigned.

The January 1999 VA examiner, HD, noted mildly depressed 
psychomotor activity, depressed mood, and flat affect.  The 
examiner noted that the veteran was able to bathe, dress, 
tend to personal hygiene, cook, clean, do laundry, go 
shopping, and drive.  The veteran's social function appeared 
mildly defective.  PTSD was not diagnosed.  A GAF of 50 was 
assigned.

A December 1999 psychiatric report noted that the veteran 
endorsed multiple symptoms of PTSD including hypervigilance, 
exaggerated startle response, avoidant behavior, and 
recurrent nightmares.  The mental status examination revealed 
the veteran was somewhat disheveled and malodorous.  His 
thought processes appeared disorganized and circumstantial.  
The veteran was noted to be dysphoric and his affect was 
flat.  The examiner noted that judging from the veteran's 
hygiene, he was only minimally able to meet basic self-care 
needs.  The examiner noted a significant decline from his 
previous level of function as at one time he held a job for 
many years and managed a family but now is to the point of 
clearly being unable to handle even the mildest of 
relationships.  A GAF of 50 to 55 was assigned.

The April 2001 VA examiner, Dr. LV, noted complaints of 
nightmares, sleep disturbances, poor social adjustment, 
unable to find his place in society, preference for 
loneliness, and inability to tolerate crowds.  The examiner 
stated that he felt obligated to give the veteran the benefit 
of the doubt and because the veteran had been accepted for 
treatment into the outpatient department, he was willing to 
change his opinion and provide a diagnosis of PTSD.  However, 
the examiner also noted that he didn't see more serious and 
graver symptoms which would warrant a higher rating.  A GAF 
of between 45 and 50 was assigned.  The April 2001 VA 
examiner stated that the veteran is treated for medication 
controlled diabetes, hypertension, cholesterol problems and 
coronary artery heart disease and noted that the physical 
condition in addition to his alleged PTSD rendered the 
veteran unemployable.

The June 2003 VA examiner, Dr. LV, noted complaints of 
dreams, serious sleep disturbance, and social isolation.  A 
GAF between 40 and 45 was assigned.  The August 2003 VA 
examiner noted that the veteran has diabetes mellitus and he 
is blind in one eye as a consequence of the illness.  The 
examiner opined that he was not sure that the PTSD itself 
makes the veteran disabled, but that the two service-
connected conditions together no doubt warrant 
unemployability.

The August 2005 VA examiner, Dr. MSR, stated that the veteran 
was able to engage in a normal range and variety of 
activities of daily living.  Although the veteran was overall 
articulate, logical, coherent and relevant, the examiner 
noted that he was not necessarily totally mentally intact and 
was not totally cooperative.  During the interview the 
veteran reportedly became hostile.  The veteran indicated 
that he had both suicidal and homicidal ideation.  The 
examiner noted that the veteran problem behavior had to do 
with his history of violence and aggression.  The examiner's 
opinion was that the veteran's overall aggression and 
hostility had a marked affect on his personal judgment, his 
social relations as well as his overall occupational 
adjustment.  PTSD was diagnosed, and a GAF of 50 for his PTSD 
was assigned.  The examiner noted that the veteran was 
extremely hostile with aggressive impulses and stated that it 
was his opinion that his mental condition alone was enough to 
make him unemployable.

The Board notes that the veteran suffers not only from PTSD 
but also from other psychiatric and physical disorders.  
Other psychiatric diagnoses noted in the record include 
bipolar disorder, major depressive disorder, anxiety 
neurosis, schizoaffective disorder, and personality disorder.  
The Board finds that there is an inadequate basis upon which 
to dissociate the veteran's other psychiatric disorders and 
symptoms from his PTSD symptoms at this time.  See Mittleider 
v. West, 11 Vet. App. 181 (1998) (When it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).

The Board also notes that throughout the appeal period, 
differences of opinion have arisen among the many medical 
professionals both treating and examining the veteran for 
compensation purposes with respect to diagnosis, severity, 
and employability.  In deciding the appropriate disability 
rating for the veteran's PTSD, it is the responsibility of 
the Board to weigh the evidence and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others. Evans v. West, 
12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.  However, a more detailed discussion of the 
specific opinions, credentials of the diagnosticians, and 
circumstances of opinions in this case would not clarify the 
matter.  It would merely highlight that there is not a clear, 
rational basis for the Board to prefer one opinion to 
another.

Accordingly, the Board finds that the competent medical 
evidence of record during the entire appeal period, both for 
and against a finding that the veteran demonstrated an 
inability to obtain or retain employment, is in a state of 
equipoise.  Accordingly, reasonable doubt is resolved in 
favor of the veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.
  
It is obvious that the veteran had significant impairment 
during the appeal period.  Although it was not shown that he 
had symptomatology comparable with incapacitating 
psychoneurotic symptoms that bordered on gross repudiation of 
reality or that he was virtually isolated in his community, 
in resolving all doubt in the veteran's behalf, a 100 percent 
evaluation may be assigned under the rating criteria in 
effect prior to and after November 7, 1996, on the basis that 
the veteran's PTSD symptoms more nearly approximate the 
criteria for a 100 percent evaluation due to unemployability 
and total occupational and social impairment.  

Therefore, the Board finds that 100 percent schedular rating 
was warranted for PTSD during the entire appeal period.   

b.	Entitlement to an initial compensable evaluation 
for impotence

Based on the analysis of the evidence as outlined below, the 
Board finds that the evidence does not support a compensable 
rating at any time during the appeal period.

The veteran's erectile dysfunction is currently rated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  Under this provision, a 20 
percent disability rating will be assigned when there is 
deformity of the penis with loss of erectile power.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  In this regard, 
it is important to note that as a result of his impotence, 
the veteran is being paid special monthly compensation for 
loss of use of a creative organ under 38 U.S.C.A. § 1114(k) 
and 38 C.F.R. § 3.350(a). 

The June 2003 VA examination noted the veteran's complaints 
of impotence since 1986.  The examiner noted that the 
veteran's impotency was possibly secondary to the diabetes 
and also due to antipsychotic medication or antidepressant 
medication.  No evidence of penis deformity was noted.  

There is no doubt that the veteran has suffered a loss of 
erectile power, however, the prime criteria under Diagnostic 
Code 7522 is a deformity of the penis.  The veteran's 
treatment records, and VA examination reports, are silent as 
to any penile deformity.  

Consequently, the Board must conclude that the disability is 
properly evaluated as noncompensably disabling under the 
schedular criteria.  Moreover, there are no identifiable 
periods of time, since the effective date of service 
connection, during which this condition has been shown to be 
compensably disabling, and thus higher "staged ratings" are 
not warranted.  

The Board notes that there is not a separate diagnostic code 
under the rating schedule for impotence (except as impotence 
may be associated directly to a deformity of the penis, as 
described).  Instead, the award for such impotence is 
intended to be made solely with reference to the statutory 
amount payable for loss of use of a creative organ, and the 
veteran has received that award.  

The veteran does not meet the criteria for a compensable 
rating under Diagnostic Code 7522 and no higher evaluation 
can be assigned pursuant to any other potentially applicable 
diagnostic codes.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The evidence of record does not reflect frequent periods of 
hospitalization due to impotence nor does it show that the 
manifestations of the disability are unusual or exceptional.  
Rather, the evidence shows that the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

IV.	Entitlement to a TDIU

A TDIU may be assigned where the schedular rating for 
service-connected disabilities is less than 100 percent when 
it is found that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  However, as the Board has determined in the 
present decision, above, that the veteran is entitled to a 
100 percent schedular evaluation, the veteran is not entitled 
to a TDIU.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994) ("claim for TDIU presupposes that the rating for the 
condition is less than 100 percent"); Holland v. Brown, 6 
Vet. App. 443, 446 (1994) (100 percent schedular rating means 
that a veteran is totally disabled).  

Accordingly, the award of a 100 percent schedular rating for 
service-connected PTSD as of October 27, 1993, to which the 
veteran is entitled by virtue of this decision, precludes the 
assignment of an effective date for a TDIU due to that 
service-connected disability. Thus, as there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to an effective date of October 27, 1993 for the 
grant of service connection for post-traumatic stress 
disorder (PTSD) is granted.

Entitlement to an initial evaluation of 100 percent for PTSD 
is granted subject to the 


law and regulations governing the payment of monetary 
benefits.

Entitlement to an initial compensable evaluation for 
impotence is denied.

The issue of entitlement TDIU is rendered moot by the above 
grant, and is 
dismissed.


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


